        Case 1:20-cv-01156-NONE-JLT Document 5 Filed 08/24/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JABORIE BROWN,                                  )   Case No.: 1:20-cv-01156-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DIRECTING CLERK OF COURT TO
                                                     )   ASSIGN DISTRICT JUDGE
13          v.                                       )
                                                     )   FINDINGS AND RECOMMENDATION TO
14   WARDEN,
                                                     )   DISMISS PETITION AS DUPLICATIVE AND
15                  Respondent.                      )   SUCCESSIVE
                                                     )
16                                                   )   [TEN-DAY OBJECTION PERIOD]
17
18          On August 18, 2020, Petitioner filed the instant habeas petition in this Court. (Doc. 1.)

19   Petitioner challenges his March 31, 2005 conviction. Petitioner is already proceeding with a petition

20   challenging this conviction in Brown v. Warden of U.S.P. Atwater, Case No. 1:20-cv-00233-SAB

21   (HC). In that action, the matter is awaiting a response from Respondent.

22          Review of the petitions filed in both actions reveals that the instant petition duplicates the prior

23   petition. A federal court must dismiss a second or successive petition that raises the same grounds as a

24   prior petition. 28 U.S.C. § 2244(b)(1).

25                                                   ORDER

26          Accordingly, the Court DIRECTS the Clerk of Court to assign a District Judge to the case.

27                                             RECOMMENDATION

28          The Court RECOMMENDS that the petition be dismissed as duplicative and successive.

                                                         1
        Case 1:20-cv-01156-NONE-JLT Document 5 Filed 08/24/20 Page 2 of 2


1           This Findings and Recommendation is submitted to the United States District Court Judge

2    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

3    Local Rules of Practice for the United States District Court, Eastern District of California. Within ten

4    days after being served with a copy, Petitioner may file written objections with the Court. Such a

5    document should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.”

6    The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

7    Petitioner is advised that failure to file objections within the specified time may waive the right to

8    appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

9
10   IT IS SO ORDERED.

11      Dated:     August 24, 2020                              /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
